Appellate Case: 20-3147    Document: 010110628711   Date Filed: 01/07/2022   Page: 1
                                                                            FILED
                                                                United States Court of Appeals
                                     PUBLISH                            Tenth Circuit

                   UNITED STATES COURT OF APPEALS                     January 7, 2022

                                                                    Christopher M. Wolpert
                            FOR THE TENTH CIRCUIT                       Clerk of Court
                          _________________________________

  CAMILLE STURDIVANT,

        Plaintiff - Appellee,

  v.                                                    No. 20-3147

  CARLEY FINE,

        Defendant - Appellant,

  and

  BLUE VALLEY UNIFIED SCHOOL
  DISTRICT, USD 229; AMY
  PRESSLY,

        Defendants.
                          _________________________________

                Appeal from the United States District Court
                         for the District of Kansas
                   (D.C. No. 2:18-CV-02661-JWL-TJJ)
                     _________________________________

 Gregory P. Goheen, McAnany, Van Cleave & Phillips, P.A., Kansas City,
 Kansas, on behalf of the Defendant-Appellant.

 Marie L. Gockel (Lynne Jaben Bratcher and Erin Vernon with her on the
 brief), Bratcher Gockel Law, L.C., Independence, Missouri, on behalf of
 the Plaintiff-Appellee.
                      _________________________________

 Before MATHESON, BACHARACH, and CARSON, Circuit Judges.
                _________________________________

 BACHARACH, Circuit Judge.
Appellate Case: 20-3147    Document: 010110628711   Date Filed: 01/07/2022   Page: 2



                          _________________________________

       Ms. Camille Sturdivant 1 sued her former coach on a high school

 dance team, Ms. Carley Fine, invoking 42 U.S.C. § 1983 and alleging race

 discrimination in violation of the Fourteenth Amendment’s Equal

 Protection Clause. 2 See 42 U.S.C. § 1983; U.S. Const. amend. XIV. Ms.

 Fine moved for summary judgment, urging qualified immunity based on the

 absence of

             an act under color of state law and

             a denial of equal protection.

 The district court denied the motion, concluding that a reasonable

 factfinder could infer that Ms. Fine had acted as head coach and

 “intentionally deprived [Camille] of educational benefits based on [her]

 race.” Appellant’s App’x at 319. Ms. Fine appealed.

       Ms. Fine presents two alternative arguments for qualified immunity:

       1.     She did not act under color of state law because she was no
              longer employed as the head coach when she allegedly violated
              Camille’s rights.

       2.     She did not violate a clearly established constitutional right.


 1
       We refer to Ms. Sturdivant by her first name (Camille). We mean no
 disrespect; we use her first name only for clarity because she was a high-
 school student when the events took place.
 2
       Camille also sued the school district, the principal, the dance team’s
 choreographer, and a teacher whose child had also danced on Camille’s
 team; but the claims against these parties are not at issue.

                                         2
Appellate Case: 20-3147   Document: 010110628711   Date Filed: 01/07/2022   Page: 3



       We lack jurisdiction to consider Ms. Fine’s first argument (that she

 did not act under color of state law). Our jurisdiction in this interlocutory

 appeal does not extend to the applicability of § 1983. We thus dismiss this

 portion of the appeal.

       We do have jurisdiction to consider Ms. Fine’s second argument (that

 she didn’t violate a clearly established right). But a reasonable factfinder

 could find the violation of a clearly established right to equal protection.

 So we affirm the district court’s denial of summary judgment based on

 qualified immunity.

 I.    Ms. Fine uses a racial slur when texting about Camille.

       Camille, an African-American student, participated in the Dazzlers

 dance team at her high school. The head coach was Ms. Fine.

       In her senior year of high school, Camille earned a spot on a major

 university’s elite dance team. Another girl (Maggie) didn’t make the team.

 When Ms. Fine learned the results, she texted the Dazzlers’ choreographer,

 attributing Camille’s success to her race:

       Choreographer:     i can’t believe maggie didn’t make it again
                          i’m heart broken

       Ms. Fine:          I KNOW
                          AND CAMILLE MADE [THE TEAM]
                          I can’t talk about it

       Choreographer:     THAT DOESNT MAKE SENSE
                          i’m so mad



                                        3
Appellate Case: 20-3147   Document: 010110628711    Date Filed: 01/07/2022   Page: 4



       Ms. Fine:           It actually makes my stomach
                           Hurt
                           Bc she’s f*****g black
                           I hate that

 Id. at 154, 227 (capitalization in original).

       During a later dance practice, Camille scanned Ms. Fine’s text

 messages, trying to find music for a dance routine. While scanning the

 texts, Camille spotted Ms. Fine’s exchange with the choreographer.

 Camille photographed the texts and shared them with her parents, who

 complained to the principal.

 II.   Ms. Fine loses her title as the Dazzlers’ head coach.

       The next day, the school’s principal and director of human resources

 told Ms. Fine that

              she was no longer the dance coach and couldn’t participate in
               any upcoming dance team activities, including the school’s
               final Spring Show, and

              she had fulfilled her contract with the school.

 The contract lasted another ten days, and Ms. Fine obtained payment for

 these days.

       The principal announced to the team that Ms. Fine would no longer

 serve as the head coach and arranged for two other faculty members to fill

 in. But the evidence suggests that these faculty members never assumed the

 head coach’s duties.




                                         4
Appellate Case: 20-3147   Document: 010110628711    Date Filed: 01/07/2022   Page: 5



 III.   Ms. Fine texts a Dazzler, telling her to boycott Camille.

        After the principal’s announcement to the team, Ms. Fine received a

 text from her younger sister, who was also on the dance team. The text

 related to a tradition for team members to present seniors with flowers.

        Because Camille was the only senior on the team, she’d expect

 flowers after the Spring Show. Flouting this tradition, Ms. Fine told her

 sister to arrange a boycott:

        Sister:     Originally Camille asked me to give her flowers
                    But I’m not gonna anymore

        Ms. Fine:   Noooooooo your joking?!?!?
                    Did she unask you

        Sister:     I mean no
                    She never said anything
                    But like I feel like she honestly thinks I’m doing it still
                    but I’m not

        Ms. Fine:   You can’t
                    Get everyone to boycot[t]

 Id. at 238.

 IV.    The Dazzlers exclude Camille and attend off-campus events with
        Ms. Fine.

        The next night marked the start of the Dazzlers’ Spring Show. By

 tradition, Ms. Fine would give an inspirational talk before the show. The

 parents arranged for all the Dazzlers—except Camille—to meet at a team

 member’s home. Ms. Fine attended and gave the team a “pep talk.”




                                         5
Appellate Case: 20-3147   Document: 010110628711   Date Filed: 01/07/2022   Page: 6



       The team then conducted its Spring Show on two straight nights. On

 the second night, all the Dazzlers—except Camille—wore ribbons with Ms.

 Fine’s initials and took team photos. The other Dazzlers also shunned the

 tradition of presenting flowers to the only senior on the squad (Camille).

 Throughout the Spring Show, virtually every member of the dance team

 ignored Camille. The sole exception was the team’s only other African-

 American member.

       The next week, all the Dazzlers were supposed to sit together in their

 first-hour class. But at the request of Camille’s mother, the principal

 excused Camille from attending the first-hour class for the final four days.

       Camille was also excluded from the team banquet. Parents of the

 team members cancelled the banquet, but then arranged a team banquet

 away from the campus. Camille was the only Dazzler excluded.

 V.    We lack jurisdiction to consider Ms. Fine’s denial of action under
       color of state law.

       Ms. Fine denies employment as the coach when the boycott took

 place, arguing that her conduct as a private individual didn’t constitute an

 act under color of state law. Action under color of state law is an element

 of § 1983. Schaffer v. Salt Lake City Corp., 814 F.3d 1151, 1155 (10th Cir.

 2016). But in this interlocutory appeal, we have jurisdiction only to

 consider the district court’s denial of qualified immunity. See Mitchell v.

 Forsyth, 472 U.S. 511, 530 (1985). And a challenge to the elements of

                                        6
Appellate Case: 20-3147   Document: 010110628711   Date Filed: 01/07/2022   Page: 7



 § 1983 does not involve qualified immunity. So we dismiss Ms. Fine’s

 argument that she was not acting under color of state law.

       Qualified immunity protects public officials from liability for

 violating statutory or constitutional rights that are not clearly established.

 See Pearson v. Callahan, 555 U.S. 223, 231 (2009). The doctrine ensures

 that officials may incur liability only upon fair notice that their conduct is

 unlawful. Hope v. Pelzer, 536 U.S. 730, 739 (2002).

       The first step in qualified immunity is to determine whether someone

 could reasonably find a constitutional violation. See Brown v. Flowers, 974

 F.3d 1178, 1182 (10th Cir. 2020). For this step, Camille alleges denial of

 her right to equal protection under the Fourteenth Amendment.

       Ms. Fine argues that no reasonable jury could find a violation of

 Camille’s constitutional rights because she did not act under color of state

 law. But action under color of state law is an element of § 1983, not the

 Fourteenth Amendment’s Equal Protection Clause. See, e.g., Am. Mfrs.

 Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49–50 (1999).

       Unlike the Constitution, “[§ 1983] is not itself a source of

 substantive rights.” Sawyers v. Norton, 962 F.3d 1270, 1282 (10th Cir.

 2020) (quoting Margheim v. Buljko, 855 F.3d 1077, 1084 (10th Cir.

 2017)). 3 Section 1983 serves instead only as a vehicle to “provide[] relief


 3
       The Fourteenth Amendment’s Equal Protection Clause requires state
 action. This requirement is closely related to § 1983’s requirement of
                                        7
Appellate Case: 20-3147   Document: 010110628711   Date Filed: 01/07/2022   Page: 8



 against those who, acting under color of law, violate federal rights created

 elsewhere.” Brown v. Buhman, 822 F.3d 1151, 1161 n.9 (10th Cir. 2016)

 (quoting Reynolds v. Sch. Dist. No. 1, Denver, Colo., 69 F.3d 1523, 1536

 (10th Cir. 1995)). 4

       Our review here is limited to qualified immunity, which focuses on

 whether Ms. Fine violated Camille’s right to equal protection. We lack

 jurisdiction to address whether Camille can use § 1983 as a statutory

 vehicle to obtain a remedy. This part of the appeal thus falls outside our

 jurisdiction.

 VI.   Ms. Fine wasn’t entitled to qualified immunity based on her
       denial of discrimination to withhold an educational benefit.

       Although we lack jurisdiction to consider Ms. Fine’s denial of action

 under color of state law, she also insists that she didn’t discriminate

 against Camille or deny her an educational benefit. We have jurisdiction


 action under color of state law. See Lugar v. Edmondson Oil Co., Inc., 457
 U.S. 922, 935 & n.18 (1982). Despite this close relationship, Ms. Fine has
 not developed a discrete challenge to the Fourteenth Amendment’s
 requirement of state action. See United States v. Martinez, 518 F.3d 763,
 768 (10th Cir. 2008) (stating that when the appellant does not develop an
 argument in his or her opening brief, we deem that argument waived).
 4
        Ms. Fine made the same point in district court, arguing: “Because
 § 1983 itself ‘does not create any substantive rights, but merely provides
 relief against those who, acting under color of law, violate federal rights
 created elsewhere’, Plaintiff must assert her claim based on some
 independent basis under the U.S. Constitution or federal statute.”
 Appellant’s App’x at 84 (quoting Brown v. Buhman, 822 F.3d 1151, 1161
 n.9 (10th Cir. 2016)).

                                        8
Appellate Case: 20-3147   Document: 010110628711   Date Filed: 01/07/2022   Page: 9



 over this part of the appeal. See Mitchell v. Forsyth, 472 U.S. 511, 530

 (1985). Though jurisdiction exists, we affirm the district court’s denial of

 qualified immunity.

       A.     Camille’s evidence reflected a denial of equal protection.

       The threshold issue is the existence of a constitutional violation. See

 p. 7, above. For this issue, the parties agree that Camille must prove that

 Ms. Fine

             treated Camille differently than others similarly situated based
              on race 5 and

             deprived Camille of an educational benefit or opportunity.

 We thus view the claim “through the prism of” these elements. United

 States v. Dominguez, 998 F.3d 1094, 1110 (10th Cir. 2021). 6

       Ms. Fine challenges

             the first element on the ground that she did not treat Camille
              differently than similarly situated students and

             the second element on the ground that the boycott didn’t affect
              educational benefits or opportunities.




 5
      Ms. Fine doesn’t dispute the reasonableness of a finding of racial
 animus. See Appellant’s Reply Br. at 6 (stating that Ms. Fine’s racial
 motivation “is not an issue”).
 6
       We do not imply that these elements “invariably govern[];” we
 instead accept the parties’ agreement on these elements. Dominguez, 998
 F.3d at 1110 n.10.

                                        9
Appellate Case: 20-3147   Document: 010110628711   Date Filed: 01/07/2022   Page: 10



        1.    Someone could reasonably find that Ms. Fine treated
              Camille differently than similarly situated students.

        Ms. Fine denies acting as the coach and argues that the team-

  members’ families acted on their own. 7 We reject these arguments.

        Ms. Fine’s role in the boycott would be obvious under Camille’s

  version of events. In considering that version, 8 the district court concluded

  that someone could reasonably find ten facts:

        1.    Ms. Fine texted that Camille had made the university dance
              team “[b]c she’s f*****g black.”

        2.    After Ms. Fine lost her title as head coach, she texted a Dazzler
              to “[g]et everyone to boycot[t].”

        3.    Ms. Fine then attended a Dazzler team meeting in a private
              home even though no one had invited Camille.

        4.    Ms. Fine gave her traditional inspirational speech at the
              meeting to prepare the other dancers for the Spring Show.

        5.    At the Spring Show, all other dancers wore ribbons bearing Ms.
              Fine’s initials.

        6.    The other dancers excluded Camille from photographs of the
              team and jettisoned tradition by refusing to give flowers to
              Camille as the only graduating senior.

        7.    The other dancers ostracized Camille, causing her to miss four
              classes.

  7
         Ms. Fine couches this argument as a denial of conduct under color of
  state law. But she also appears to imply that she couldn’t violate the Equal
  Protection Clause because neither the school nor the families had given her
  any authority over the team.
  8
       In considering qualified immunity, we ordinarily accept the plaintiff’s
  version of facts. A.M. v. Holmes, 830 F.3d 1123, 1136 (10th Cir. 2016).

                                        10
Appellate Case: 20-3147   Document: 010110628711   Date Filed: 01/07/2022   Page: 11




        8.    Ms. Fine attended a team meeting even though no one had
              invited Camille.

        9.    While acting to exclude Camille, Ms. Fine remained in contact
              with the other dancers and their parents.

        10.   Ms. Fine continued to get paid under her contract while the
              team ostracized Camille, with no other employee filling the
              coach role.

  Appellant’s App’x at 293–98, 313–15.

        Under these facts, a reasonable factfinder could infer that Ms. Fine

  had treated Camille differently than other Dazzlers by

             exercising the authority of a coach to lead a boycott and

             causing the exclusion of Camille from team activities.

        2.    Deprivation of an Educational Benefit or Opportunity

        For an equal-protection claim, the plaintiff must generally show that

  the discrimination caused an adverse effect. Ashaheed v. Currington,

  7 F.4th 1236, 1250 (10th Cir. 2021). For purposes of this showing, the

  parties agree that the adverse effect must involve the deprivation of an

  educational benefit or opportunity. We can thus assume for the sake of

  argument that Camille had to create a triable fact-issue on the loss of an

  educational benefit or opportunity. See note 6, above.

        Ms. Fine argues that she attended only private events taking place

  away from the school (like the team meeting and banquet), which did not

  constitute educational benefits or opportunities. But even if the team
                                        11
Appellate Case: 20-3147   Document: 010110628711   Date Filed: 01/07/2022    Page: 12



  meeting and banquet had constituted private events, Camille presented

  evidence of a need to miss four first-hour classes. A reasonable factfinder

  could thus infer that Ms. Fine’s conduct had ultimately caused the loss of

  an educational benefit or opportunity.

                                      * * *

        We conclude that a reasonable factfinder could infer that Ms. Fine

  had violated Camille’s right to equal protection.

        B.    Camille’s evidence also reflected the violation of a clearly
              established constitutional right.

        We must also determine whether Camille’s right to equal protection

  was clearly established at the time of the relevant conduct. Brown v.

  Flowers, 974 F.3d 1178, 1182 (10th Cir. 2020).

        A constitutional right is clearly established if “every reasonable

  official would have understood that” their conduct violated that right. A.N.

  ex rel. Ponder v. Syling, 928 F.3d 1191, 1197 (10th Cir. 2019) (quoting

  Mullenix v. Luna, 577 U.S. 7, 11 (2015) (per curiam)). A right may be

  clearly established by a precedent or the weight of authority elsewhere.

  Brown, 974 F.3d at 1184. “[B]ut a case directly on point is not required so

  long as ‘existing precedent [has] placed the . . . constitutional question

  beyond debate.’” A.N., 928 F.3d at 1197 (second alteration in original)

  (quoting White v. Pauly, 137 S. Ct. 548, 551 (2017) (per curiam)).




                                        12
Appellate Case: 20-3147   Document: 010110628711   Date Filed: 01/07/2022   Page: 13



        “[G]eneral statements of the law are not inherently incapable of

  giving fair and clear warning” that particular conduct is unconstitutional.

  Hope v. Pelzer, 536 U.S. 730, 741 (2002) (quoting United States v. Lanier,

  520 U.S. 259, 271 (1997)). “[A] general constitutional rule . . . may apply

  with obvious clarity to the specific conduct in question” even if no court

  has held that conduct unlawful. Id. (quoting Lanier, 520 U.S. at 271); see

  also Taylor v. Riojas, 141 S. Ct. 52, 54 (2020) (per curiam) (concluding

  that the extreme facts did not require a case on point because “any

  reasonable officer should have realized that [the plaintiff]’s conditions of

  confinement [had] offended the Constitution”).

        We recently recognized that the Equal Protection Clause prohibits the

  “intentional, arbitrary and unequal treatment of similarly situated

  individuals . . . .” Ashaheed v. Currington, 7 F.4th 1236, 1247 (10th Cir.

  2021) (quoting A.N. ex rel. Ponder v. Syling, 928 F.3d 1191, 1198 (10th

  Cir. 2019)). Applying this right over 70 years ago, the Supreme Court held

  that an African-American student “must receive the same treatment at the

  hands of the state as students of other races.” McLaurin v. Okla. State

  Regents for Higher Educ., 339 U.S. 637, 642 (1950); see also Brown v. Bd.

  of Educ. of Topeka, Kan., 349 U.S. 294, 298 (1955) (“declaring the

  fundamental principle that racial discrimination in public education is

  unconstitutional”).



                                        13
Appellate Case: 20-3147   Document: 010110628711   Date Filed: 01/07/2022   Page: 14



        Given the long-standing recognition of an African-American

  student’s right to equal treatment, Ms. Fine had fair notice that the Equal

  Protection Clause would prohibit her orchestration of a racially motivated

  boycott against Camille.

        Ms. Fine’s three contrary arguments are not persuasive.

        First, Ms. Fine argues that the district court should not have relied on

  Ramirez v. Department of Corrections, 222 F.3d 1238, 1243–44 (10th Cir.

  2000), because there the facts had differed from ours. We agree with Ms.

  Fine that Ramirez had differed factually because it involved discrimination

  against an employee rather than a student. But the lack of a precedent

  involving a student does not necessarily bear on the clarity of the

  constitutional right. See Murrell v. Sch. Dist. No. 1, 186 F.3d 1238, 1251

  (10th Cir. 1999) (rejecting the defendants’ argument for qualified

  immunity based on the lack of a prior opinion “holding an individual

  school employee liable for sexual harassment [of a student] under the

  Fourteenth Amendment” (emphasis in original)); see also Sh.A. ex rel. J.A.

  v. Tucumcari Mun. Sch., 321 F.3d 1285, 1288–89 (10th Cir. 2003)

  (concluding that a teacher was not entitled to qualified immunity from a

  student’s claim of sexual harassment because the right had been clearly

  established in employment cases). Ramirez aside, a constitutional right

  may be clearly established based on general statements of the law. See pp.

  12–13, above.

                                        14
Appellate Case: 20-3147   Document: 010110628711   Date Filed: 01/07/2022   Page: 15



        Second, Ms. Fine argues that White v. Pauly requires case law with

  similar facts. See White v. Pauly, 137 S. Ct. 548 (2017) (per curiam). But

  the Supreme Court in White recognized that “a case directly on point” is

  unnecessary if the constitutional right is “beyond debate.” Id. at 551

  (quoting Mullenix v. Luna, 577 U.S. 7, 12 (2015)). We’ve explained that

  White acknowledged the potential for “general rules of law.” A.N. ex rel.

  Ponder v. Syling, 928 F.3d 1191, 1198 (10th Cir. 2019). Given this

  acknowledgment, we’ve recognized that conduct can sometimes violate a

  clearly established right “even though the very action in question has not

  previously been held unlawful.” Id. (quoting Hope v. Pelzer, 536 U.S. 730,

  741 (2002)). Our case supplies an example: Even without a precedent

  involving similar facts, the Equal Protection Clause obviously prohibited

  an acting head coach from orchestrating a boycott based on a team

  member’s race.

        Third, Ms. Fine relies on the district court’s statement that “[n]either

  party has set forth any framework for analyzing whether plaintiff’s

  evidence is sufficient to establish a constitutional violation.” Appellant’s

  Opening Br. at 19 (quoting Appellant’s App’x at 310). This reliance is

  misplaced, for the parties’ lack of analysis about the applicable test does

  not trigger qualified immunity; what matters is whether the defendant’s

  conduct violated a clearly established constitutional right. See Brown v.

  Flowers, 974 F.3d 1178, 1182 (10th Cir. 2020). The constitutional right

                                        15
Appellate Case: 20-3147   Document: 010110628711   Date Filed: 01/07/2022   Page: 16



  here—protection from a racially motivated boycott—was clearly

  established.

        In acting as the coach, Ms. Fine had notice that our case law would

  prohibit exclusion of a team member based on race. For example, in

  Seamons v. Snow, we concluded that a high school football coach had

  lacked qualified immunity when he kicked a player off of the team for

  refusing to apologize after the player had reported a hazing incident. 206

  F.3d 1021, 1030–31 (10th Cir. 2000). There we concluded that

             a case on point was “not required” and

             a reasonable coach should have known that the Constitution had
              prohibited exclusion of students based on their exercise of free
              speech.

  Id. at 1030 (quoting Patrick v. Miller, 953 F.2d 1240, 1249 (10th Cir.

  1992)). Though our case involves a denial of equal protection rather than a

  denial of free speech, the constitutional violation would have been equally

  obvious to a high school dance coach.

  VII. Conclusion

        We lack jurisdiction to consider Ms. Fine’s argument that she did not

  act under color of state law. But we have jurisdiction to consider whether

  Ms. Fine violated a clearly established constitutional right. In considering

  that question, we view the evidence favorably to Camille. With that view, a




                                        16
Appellate Case: 20-3147   Document: 010110628711   Date Filed: 01/07/2022   Page: 17



  reasonable factfinder could determine that Ms. Fine had violated a clearly

  established constitutional right. We thus

             dismiss Ms. Fine’s assertion of qualified immunity as a private
              individual who didn’t act under color of state law and

             affirm the denial of summary judgment on the violation of a
              clearly established right.




                                        17
Appellate Case: 20-3147   Document: 010110628711   Date Filed: 01/07/2022   Page: 18



  Sturdivant v. Fine, No. 20-3147
  BACHARACH, J., concurring

        I join the majority opinion, but write separately to address an aspect

  of Ms. Fine’s denial of action under color of state law. In oral argument,

  Ms. Fine argued that she was acting only as a private individual. As the

  majority states, we lack jurisdiction to consider this argument. But if we

  were to credit Ms. Fine’s characterization of herself as a private actor, she

  likely couldn’t assert qualified immunity.

        When sued under § 1983, private individuals are not automatically

  entitled to assert qualified immunity. Richardson v. McKnight, 521 U.S.

  399, 412 (1997). If Ms. Fine had acted as a private individual, she could

  assert qualified immunity only if she showed

             a firmly rooted common-law tradition of immunity for similar
              private individuals or

             a strong basis in public policy to extend qualified immunity to
              similar private individuals.

  Tanner v. McMurray, 989 F.3d 860, 866–67 (10th Cir. 2021).

        Ms. Fine probably failed to meet this burden. Both here and in

  district court, she appeared to assume that she could assert qualified

  immunity even if she were acting only as a private individual. Appellant’s

  Opening Br. at 10; Appellant’s App’x at 88; Oral Argument at 4:15–5:32,

  6:30–43. But she
Appellate Case: 20-3147   Document: 010110628711   Date Filed: 01/07/2022   Page: 19



               cites no authority extending qualified immunity to former
                government employees for action taken after leaving
                government employment and

               hasn’t discussed a history of immunity for former government
                employees or policy reasons to extend qualified immunity to
                former government employees.

  So Ms. Fine has probably failed to show a right to assert qualified

  immunity for her actions after leaving governmental employment. See

  Domina v. Van Pelt, 235 F.3d 1091, 1096 (8th Cir. 2000) (declining to

  consider a former county employee’s challenge to the denial of qualified

  immunity because he hadn’t explained why this defense should be available

  to him as a private citizen). So she would likely lack eligibility for

  qualified immunity if we were to credit her characterization as a private

  individual.

        As the appellant, Ms. Fine bears the burden to demonstrate the

  district court’s error and her entitlement to relief. Hernandez v. Starbuck,

  69 F.3d 1089, 1093 (10th Cir. 1995). So the relevant question is whether

  Ms. Fine’s characterization of her status would entitle her to qualified

  immunity. If Ms. Fine were acting only as a private individual, as she

  insists, she would probably lack eligibility for qualified immunity.




                                            2